 


110  H R. 2652 IH: Generating Renewable Energy and Encouraging Novel Technologies Act of 2007
U.S. Senate
2007-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
 H. R. 2652 
IN THE HOUSE OF REPRESENTATIVES 
 
June 11, 2007 
Mr. English of Pennsylvania introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to generate renewable energy and encourage novel technologies related to the production of energy, and for other purposes. 
 
 
1.Short title, etc 
(a)Short titleThis Act may be cited as the Generating Renewable Energy and Encouraging Novel Technologies Act of 2007.  
(b)Amendment of 1986 CodeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986.  
(c)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title, etc. 
Title I—Investment Incentives 
Sec. 101. Expensing for certain energy property. 
Sec. 102. Modifications relating to clean renewable energy bonds. 
Sec. 103. Extension and modification of investment tax credit with respect to solar energy property and qualified fuel cell property. 
Sec. 104. Extension and modification of credit for residential energy efficient property. 
Sec. 105. 15-year recovery period for property used in the transmission or distribution of electricity for sale. 
Title II—Production Incentives 
Sec. 201. Extension of production credit for wind, solar, and geothermal. 
Sec. 202. Electricity produced from ocean energy. 
Title III—Incentives for Alternative Fuels 
Sec. 301. Technology neutral diesel credit. 
Sec. 302. Extension of credit for alcohol used as fuel. 
Sec. 303. Extension of credit for alternative fuels. 
Sec. 304. Investment tax credit for cellulosic biomass ethanol plant property. 
Title IV—Incentives to Conserve Energy 
Sec. 401. Extension of nonbusiness energy property. 
Sec. 402. Modifications of energy efficient appliance credit for appliances produced after 2007. 
Sec. 403. Increase and extension of energy efficient commercial buildings deduction. 
Title V—Credit for Oil Shale Recovery Costs 
Sec. 501. Incentives for extraction and processing of oil shale. 
Title VI—Provisions Relating to Advanced Coal and Nuclear Energy 
Sec. 601. Alternative method for satisfying certain requirements relating to production of refined coal. 
Sec. 602. Advanced Nuclear Power Production. 
Title VII—Coal to Liquids Technology 
Sec. 701. Credit for investment in coal-to-liquid fuels projects. 
Sec. 702. Temporary expensing for equipment used in coal-to-liquid fuels process. 
Sec. 703. Extension of alternative fuel credit for fuel derived from coal through the Fischer-Tropsch process. 
Sec. 704. Modifications to enhanced oil recovery credit. 
Sec. 705. Allowance of enhanced oil, natural gas, and coalbed methane recovery, and capture and sequestration credit against the alternative minimum tax.   
IInvestment Incentives 
101.Expensing for certain energy property 
(a)In generalPart VI of subchapter B of chapter 1 of is amended by inserting after section 179E the following new section: 
 
179F.Election to expense certain energy property 
(a)Treatment as expensesA taxpayer may elect to treat the cost of any qualified energy property as an expense which is not chargeable to capital account. Any cost so treated shall be allowed as a deduction for the taxable year in which the expense is incurred.  
(b)Election 
(1)In generalAn election under this section for any taxable year shall be made on the taxpayer’s return of the tax imposed by this chapter for the taxable year. Such election shall be made in such manner as the Secretary may by regulations prescribe.  
(2)Election irrevocableAny election made under this section may not be revoked except with the consent of the Secretary.  
(c)Qualified energy propertyFor purposes of this section— 
(1)The term qualified energy property means any property located in the United States— 
(A)which— 
(i)is described in subparagraph (A) of section 48(a)(3) (or would be so described if solar or wind energy were substituted for solar energy in clause (i) thereof and the last sentence of such section did not apply to such subparagraph),  
(ii)is described in paragraph (15) of section 48(l) (as in effect on the day before the date of the enactment of the Revenue Reconciliation Act of 1990) and is a qualifying small power production facility within the meaning of section 3(17)(C) of the Federal Power Act (16 U.S.C. 796(17)(C)), as in effect on September 1, 1986,  
(iii)is described in section 48(l)(3)(A)(ix) (as in effect on the day before the date of the enactment of the Revenue Reconciliation Act of 1990), or  
(iv)ocean energy property,  
(B)the original use of which commences with the taxpayer,  
(C)the construction of which— 
(i)except as provided in subparagraph (B), is subject to a binding construction contract entered into after the date of the enactment of this section and before January 1, 2011, but only if there was no written binding construction contract entered into on or before such date of enactment, or  
(ii)in the case of self-constructed property, began after the date of the enactment of this section and before January 1, 2011, and  
(D)which is placed in service by the taxpayer after the date of the enactment of this section and before January 1, 2016.  
(2)Ocean energy propertyThe term ocean energy property means property— 
(A)for hydro thermal energy generation through closed-cycle, open-cycle and hybrid processes, or  
(B)for hydro mechanical energy generation through channel systems, float systems, and oscillating water column systems.  
(3)Special ruleNothing in any provision of law shall be construed to treat property as not being described in paragraph (1)(A)(i) (or the corresponding provisions of prior law) by reason of being public utility property (within the meaning of section 48(a)(3)).  
(d)Election To allocate deduction to cooperative ownerIf— 
(1)a taxpayer to which subsection (a) applies is an organization to which part I of subchapter T applies, and  
(2)one or more persons directly holding an ownership interest in the taxpayer are organizations to which part I of subchapter T apply, the taxpayer may elect to allocate all or a portion of the deduction allowable under subsection (a) to such persons. Such allocation shall be equal to the person’s ratable share of the total amount allocated, determined on the basis of the person’s ownership interest in the taxpayer. The taxable income of the taxpayer shall not be reduced under section 1382 by reason of any amount to which the preceding sentence applies. 
(e)Basis reduction 
(1)In generalFor purposes of this title, if a deduction is allowed under this section with respect to any qualified energy property, the basis of such property shall be reduced by the amount of the deduction so allowed.  
(2)Ordinary income recaptureFor purposes of section 1245, the amount of the deduction allowable under subsection (a) with respect to any property which is of a character subject to the allowance for depreciation shall be treated as a deduction allowed for depreciation under section 167.  
(f)Application with other deductions and credits 
(1)Other deductionsNo deduction shall be allowed under any other provision of this chapter with respect to any expenditure with respect to which a deduction is allowed under subsection (a) to the taxpayer.  
(2)CreditsNo credit shall be allowed under section 38 with respect to any amount for which a deduction is allowed under subsection (a).  
(g)ReportingNo deduction shall be allowed under subsection (a) to any taxpayer for any taxable year unless such taxpayer files with the Secretary a report containing such information with respect to the operation of the property of the taxpayer as the Secretary shall require. .  
(b)Conforming amendments 
(1)Section 1016(a) is amended by striking and at the end of paragraph (36), by striking the period at the end of paragraph (37) and inserting , and, and by adding at the end the following new paragraph: 
 
(38)to the extent provided in section 179F(e)(1). .  
(2)Section 1245(a) is amended by inserting 179F, after 179D, both places it appears in paragraphs (2)(C) and (3)(C).  
(3)Section 263(a)(1) is amended by striking or at the end of subparagraph (J), by striking the period at the end of subparagraph (K) and inserting , or, and by inserting after subparagraph (K) the following new subparagraph: 
 
(L)expenditures for which a deduction is allowed under section 179F. .  
(4)Section 312(k)(3)(B) is amended by striking or 179E each place it appears in the heading and text and inserting 179E, or 179F.  
(5)Section 168(e)(B) is amended by inserting and after clause (iv), by striking and at the end of clause (v) and inserting a period, by striking clause (vi), and by striking the last sentence at the end.  
(6)The table of sections for part VI of subchapter B of chapter 1 is amended by inserting after the item relating to section 179E the following new item: 
 
 
Sec. 179F. Election to expense certain energy property.  .  
(c)Effective dateThe amendments made by this section shall apply to properties placed in service after the date of the enactment of this Act.  
102.Modifications relating to clean renewable energy bonds 
(a)Clean renewable energy bondParagraph (1) of section 54(d) (defining clean renewable energy bond) is amended— 
(1)in subparagraph (A) by striking pursuant and all that follows through subsection (f)(2),  
(2)in subparagraph (B) by striking 95 percent or more of the proceeds and inserting 90 percent or more of the net proceeds, and  
(3)in subparagraph (D) by striking subsection (h) and inserting subsection (g).  
(b)Qualified projectSubparagraph (A) of section 54(d)(2) (defining qualified project) is amended to read as follows: 
 
(A)In generalThe term qualified project means any qualified facility (as determined under section 45(d) without regard to paragraphs (8) and (10) thereof and to any placed in service requirement) owned by a qualified borrower and also without regard to the following— 
(i)in the case of a qualified facility described in section 45(d)(9) (regarding incremental hydropower production), any determination of incremental hydropower production and related calculations shall be determined by the qualified borrower based on a methodology that meets Federal Energy Regulatory Commission standards; and  
(ii)in the case of a qualified facility described in section 45(d)(9) (regarding non-hydropower production), the facility need not be licensed by the Federal Energy Regulation Commission if the facility, when constructed, will meet Federal Energy Regulatory Commission licensing requirements and other applicable environmental, licensing, and regulatory requirements. .  
(c)ReimbursementSubparagraph (C) of section 54(d)(2) (relating to reimbursement) is amended to read as follows: 
 
(C)ReimbursementFor purposes of paragraph (1)(B), proceeds of a clean renewable energy bond may be issued to reimburse a qualified borrower for amounts paid after the date of the enactment of this section in the same manner as proceeds of State and local government obligations the interest upon which is exempt from tax under section 103. .  
(d)Change in useSubparagraph (D) of section 54(d)(2) (relating to treatment of changes in use) is amended by striking or qualified issuer.  
(e)Maximum termParagraph (2) of section 54(e) (relating to maximum term) is amended by striking without regard to the requirements of subsection (1)(6) and.  
(f)Repeal of limitation on amount of bonds designatedSection 54 is amended by striking subsection (f) (relating to repeal of limitation on amount of bonds designated).  
(g)Special rules relating to expendituresSubsection (h) of section 54 (relating to special rules relating to expenditures) is amended— 
(1)in paragraph (1)(A) by striking 95 percent of the proceeds and inserting 90 percent of the net proceeds,  
(2)in paragraph (1)(B)— 
(A)by striking 10 percent of the proceeds and inserting 5 percent of the net proceeds, and  
(B)by striking the 6-month period beginning on both places it appears and inserting 1 year of, and  
(3)in paragraph (1)(C) by inserting net before proceeds,  
(4)in paragraph (3) by striking 95 percent of the proceeds and inserting 90 percent of the net proceeds.  
(h)Repeal of special rules relating to arbitrageSection 54 is amended by striking subsection (i) (relating to repeal of special rules relating to arbitrage).  
(i)Public power entitySubsection (j) of section 54 (defining cooperative electric company; qualified energy tax credit bond lender; governmental body; qualified borrower) is amended— 
(1)by redesignating paragraphs (4) and (5) as paragraph (5) and (6) and by inserting after paragraph (3) the following new paragraph: 
 
(4)Public power entityThe term public power entity means a State utility with a service obligation, as such terms are defined in section 217 of the Federal Power Act (as in effect on the date of enactment of this paragraph). ,  
(2)in paragraph (5), as so redesignated, by striking or at the end of subparagraph (B), by striking the period at the end of subparagraph (C) and inserting , or, and by adding at the end the following: 
 
(D)a public power entity. , and  
(3)in paragraph (6), as so redesignated, by striking or at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and inserting , or, and by adding at the end the following: 
 
(C)a public power entity. .  
(j)Repeal of ratable principal amortization requirementSubsection (l) of section 54 (relating to other definitions and special rules) is amended by striking paragraph (5) and redesignating paragraph (6) as paragraph (5).  
(k)Net proceedsSubsection (i) of section 54 (relating to other definitions and special rules), as amended by subsection (j), is amended by redesignating paragraphs (2), (3), (4), and (5) as paragraphs (4), (5), (6), and (7), respectively, and by inserting after paragraph (1) the following new paragraphs: 
 
(2)Net proceedsThe term net proceeds means, with respect to an issue, the proceeds of such issue reduced by amounts in a reasonably required reserve or replacement fund.  
(3)Limitation on amount in reserve or replacement fund which may be financed by issueA bond issued as part of an issue shall not be treated as a clean renewable energy bond if the amount of the proceeds from the sale of such issue which is part of any reserve or replacement fund exceeds 10 percent of the proceeds of the issue (or such higher amount which the issuer establishes is necessary to the satisfaction of the Secretary). .  
(l)Other special rulesSubsection (i) of section 54 ((relating to other definitions and special rules), as amended by subsections (j) and (k)) is amended by adding at the end the following new paragraphs: 
 
(8)Credits may be separatedThere may be a separation (including at issuance) of the ownership of a clean renewable energy bond and the entitlement to the credit under this section with respect to such bond. In case of any such separation, the credit under this section shall be allowed to the person who on the credit allowance date holds the instrument evidencing the entitlement to the credit and not to the holder of the bond.  
(9)Treatment for estimated tax purposesSolely for the purposes of sections 6654 and 6655, the credit allowed by this section to a taxpayer by reason of holding a qualified energy tax credit bond on a credit allowance date (or the credit in the case of a separation as provided in paragraph (8)) shall be treated as if it were a payment of estimated tax made by the taxpayer on such date.  
(10)Carryback and carryforward of unused creditsIf the sum of the credit exceeds the limitation imposed by subsection (c) for any taxable year, any credits may be applied in a manner similar to the rules set forth in section 39. .  
(m)TerminationSubsection (m) of section 54 (relating to termination) is amended by striking 2008 and inserting 2018.  
(n)Clerical redesignationsSection 54, as amended by the preceding provisions of this section, is amended by redesignating subsections (g), (h), (j), (k), (l), and (m) as subsections (f), (g), (h), (i), (j), and (k), respectively.  
(o)Effective dateThe amendments made by this section shall apply to obligations issued after the date of the enactment of this Act.  
103.Extension and modification of investment tax credit with respect to solar energy property and qualified fuel cell property 
(a)Solar energy propertyParagraphs (2)(A)(i)(II) and (3)(A)(ii) of section 48(a) are each amended by striking 2008 and inserting 2019.  
(b)Eligible fuel cell propertyParagraph (1)(E) of section 48(c) is amended by striking 2007 and inserting 2018.  
(c)Energy property To include excess energy storage deviceClause (i) of section 48(a)(3)(A) is amended to read as follows: 
 
(i)equipment which uses solar energy to generate electricity, to heat or cool (or provide hot water for use in) a structure, or to provide solar process heat, or advanced energy storage systems installed as an integrated component of the foregoing, excepting property used to generate energy for purposes of heating a swimming pool, .  
(d)Solar lighting equipment To include solar hybrid lighting systemsClause (ii) of section 48(a)(3)(A) is amended to read as follows: 
 
(ii)equipment which uses solar energy to illuminate the inside of a structure using fiber-optic distributed sunlight, .  
(e)Modifications 
(1)Solar photovoltaic energy property credit determined solely by kilowatt capacity 
(A)In generalSubsection (a) of section 48 is amended by redesignating paragraph (4) as paragraph (5) and by inserting after paragraph (3) the following new paragraph: 
 
(4)Special rule for energy credit for solar photovoltaic energy property 
(A)In generalFor purposes of section 46, the energy credit for any taxable year for solar photovoltaic energy property described in paragraph (3)(A)(i) which is used to generate electricity and which is placed in service during the taxable year is $1,500 with respect to each half kilowatt of capacity of such property. Paragraph (2)(A)(ii) shall not apply to property to which the preceding sentence applies.  
(B)Application of special rules for rehabilitated or subsidized propertyRules similar to the rules of paragraphs (2)(B) and (5) shall apply to property to which this paragraph applies. .  
(B)Conforming amendmentSubclause (II) of section 48(a)(2)(A)(i) is amended by striking described in paragraph (3)(A)(i) and inserting which is described in paragraph (3)(A)(i) and to which paragraph (4) does not apply.  
(f)Credits allowed against the alternative minimum taxSection 38(c)(4)(B) (defining specified credits) is amended by striking the period at the end of clause (ii)(II) and inserting , and, and by adding at the end the following new clause: 
 
(iii)the portion of the investment credit under section 46(2) as determined under clauses (i) and (ii) of section 48(a)(2)(A). .  
(g)Effective dates 
(1)Except as provided in paragraph (2), the amendments made by this section shall take effect on January 1, 2007.  
(2)The amendments made by subsection (c) shall apply to property placed in service after December 31, 2006.  
104.Extension and modification of credit for residential energy efficient property 
(a)ExtensionSubsection (g) of section 25D of the Internal Revenue Code of 1986 (relating to termination) is amended by striking 2008 and inserting 2016.  
(b)Solar electric propertyParagraph (1) of section 25D(a) of such Code (relating to allowance of credit) is amended by striking 30 percent of.  
(c)Modification of maximum creditParagraph (1) of section 25D(b) of the Internal Revenue Code of 1986 (relating to limitations) is amended to read as follows: 
 
(1)Maximum creditThe credit allowed under subsection (a) for any taxable year shall not exceed— 
(A)$1,500 with respect to each half kilowatt of installed capacity of qualified solar electric property for which qualified solar electric property expenditures are made,  
(B)$2,000 with respect to any qualified solar water heating property expenditures, and  
(C)$500 with respect to each half kilowatt of capacity of qualified fuel cell property (as defined in section 48(c)(1)) for which qualified fuel cell property expenditures are made. .  
(d)Definition of qualified solar water heating property expenditureParagraph (1) of section 25D(d) of such Code is amended by striking to heat water for use in and inserting to heat or cool (or provide hot water for use in).  
(e)Definition of qualified photovoltaic property expenditureParagraph (2) of section 25D(d) of such Code is amended by inserting , including advanced energy storage systems installed as an integrated component of the foregoing after taxpayer.  
(f)Credit allowed against alternative minimum tax 
(1)In generalSection 25D(b) of the Internal Revenue Code of 1986 (as amended by subsection (b)) is amended by adding at the end the following new paragraph: 
 
(3)Credit allowed against alternative minimum taxThe credit allowed under subsection (a) for the taxable year shall not exceed the excess of— 
(A)the sum of the regular tax liability (as defined in section 26(b)) plus the tax imposed by section 55, over  
(B)the sum of the credits allowable under subpart A of part IV of subchapter A (other than this section) and section 27 for the taxable year. .  
(2)Conforming amendments 
(A)Subsection (c) of section 25D of such Code is amended to read as follows: 
 
(c)Carryforward of unused creditIf the credit allowable under subsection (a) for any taxable year exceeds the limitation imposed by subsection (b)(3) for such taxable year, such excess shall be carried to the succeeding taxable year and added to the credit allowable under subsection (a) for such succeeding taxable year. .  
(B)Section 23(b)(4)(B) of such Code is amended by inserting and section 25D after this section.  
(C)Section 24(b)(3)(B) of such Code is amended by striking sections 23 and 25B and inserting sections 23, 25B, and 25D.  
(D)Section 26(a)(1) of such Code is amended by striking and 25B and inserting 25B, and 25D.  
(g)Effective dateThe amendments made by this section shall apply to expenditures made in taxable years beginning after December 31, 2006.  
105.15-year recovery period for property used in the transmission or distribution of electricity for sale 
(a)In generalSubparagraph (E) of section 168(e)(3) is amended by striking clause (vii), by redesignating clause (viii) as clause (ix), and by inserting after clause (vi) the following new clauses: 
 
(vii)any section 1245 property (as defined in section 1245(a)(3))— 
(I)used in the transmission at 69 or more kilovolts of electricity for sale and the original use of which commences with the taxpayer after April 11, 2005, or  
(II)used in the transmission or distribution of electricity for sale and which is originally placed in service after the date of the enactment of this subclause,  
(viii)initial clearing and grading land improvements with respect to any electric utility transmission and distribution plant, and .  
(b)Conforming amendments 
(1)Paragraph (3) of section 168(e) is amended by striking subparagraph (F).  
(2)The table contained in section 168(g)(3)(B) is amended by striking the items relating to subparagraphs (E)(viii) and (F) and inserting the following new items: 
 
 
 
 
(E)(viii)25  
 (E)(ix)35   .  
(c)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act.  
IIProduction Incentives 
201.Extension of production credit for wind, solar, and geothermalSubsection (d) of section 45 is amended— 
(1)in paragraph (1) by striking January 1, 2009 and inserting January 1, 2018, and  
(2)in paragraph (4) by striking January 1, 2009 (January 1, 2006, in the case of a facility using solar energy) and inserting January 1, 2018.  
202.Electricity produced from ocean energy 
(a)In generalSection 45(c)(1) (defining qualified energy resources) is amended by striking and at the end of subparagraph (G), by striking the period at the end of subparagraph (H) and inserting , and, and by adding at the end the following new subparagraph: 
 
(I)ocean energy. .  
(b)Definition of resourcesSection 45(c) is amended by adding at the end the following new paragraph: 
 
(10)Ocean energyThe term ocean energy means energy derived— 
(A)in the case of ocean thermal energy, generation through closed-cycle, open-cycle and hybrid processes, and  
(B)in the case of ocean mechanical energy, generation through channel systems, float systems, and oscillating water column systems. .  
(c)FacilitiesSection 45(d) is amended by adding at the end the following new paragraph: 
 
(11)Ocean energy facilityIn the case of a facility using ocean energy to produce electricity, the term qualified facility means any facility owned by the taxpayer which is originally placed in service after the date of the enactment of this paragraph and before January 1, 2018. .  
(d)Credit rate 
(1)In generalSection 45(b) is amended by adding at the end the following new paragraph: 
 
(5)Credit rate for electricity produced and sold from ocean energy facilityIn the case of electricity produced and sold in any calendar year after the date of the enactment of this paragraph at any qualified facility described in subsection (d)(11)— 
(A)subsection (a)(1) shall be applied for such calendar year by substituting 1.9 cents for 1.5 cents, and  
(B)paragraph (2) shall be applied by substituting 2005 for 2002. .  
(2)Adjustment for inflationSection 45(b)(2) is amended by inserting the 1.9 cent amount in paragraph (5).  
(e)Effective dateThe amendments made by this section shall apply to electricity produced after the date of the enactment of this Act.  
IIIIncentives for Alternative Fuels 
301.Technology neutral diesel credit 
(a)In generalSection 40A is amended to read as follows: 
 
40A.Qualified diesel used as fuel 
(a)General ruleFor purposes of section 38, the qualified diesel fuels credit determined under this section for the taxable year is an amount equal to the sum of— 
(1)the qualified diesel mixture credit, plus  
(2)the qualified diesel credit.  
(b)Definition of qualified diesel mixture credit and qualified diesel creditFor purposes of this section— 
(1)Qualified diesel mixture credit 
(A)In generalThe qualified diesel mixture credit of any taxpayer for any taxable year is $1.00 for each gallon of biodiesel used by the taxpayer in the production of a qualified biodiesel mixture.  
(B)Qualified diesel mixtureThe term qualified biodiesel mixture means a mixture of qualified diesel and diesel fuel (as defined in section 4083(a)(3)), determined without regard to any use of kerosene, which— 
(i)is sold by the taxpayer producing such mixture to any person for use as a fuel, or  
(ii)is used as a fuel by the taxpayer producing such mixture.  
(C)Sale or use must be in trade or business, etcBiodiesel used in the production of a qualified diesel mixture shall be taken into account— 
(i)only if the sale or use described in subparagraph (B) is in a trade or business of the taxpayer, and  
(ii)for the taxable year in which such sale or use occurs.  
(D)Casual off-farm production not eligibleNo credit shall be allowed under this section with respect to any casual off-farm production of a qualified diesel mixture.  
(2)Biodiesel credit 
(A)In generalThe diesel credit of any taxpayer for any taxable year is $1.00 for each gallon of diesel which is not in a mixture with diesel fuel and which during the taxable year— 
(i)is used by the taxpayer as a fuel in a trade or business, or  
(ii)is sold by the taxpayer at retail to a person and placed in the fuel tank of such person’s vehicle.  
(B)User credit not to apply to diesel sold at retailNo credit shall be allowed under subparagraph (A)(i) with respect to any diesel which was sold in a retail sale described in subparagraph (A)(ii).  
(3)Certification for dieselNo credit shall be allowed under paragraph (1) or (2) of subsection (a) unless the taxpayer obtains a certification (in such form and manner as prescribed by the Secretary) from the producer or importer of the biodiesel which identifies the product produced and the percentage of biodiesel and agri-biodiesel in the product.  
(4)Small qualified diesel producer credit 
(A)In generalThe small qualified diesel producer credit of any eligible small qualified diesel producer for any taxable year is 10 cents for each gallon of qualified diesel production of such producer.  
(B)Qualified diesel productionFor purposes of this paragraph, the term qualified agri-biodiesel production means any qualified diesel which is produced by an eligible small qualified diesel producer, and which during the taxable year— 
(i)is sold by such producer to another person— 
(I)for use by such other person in the production of a qualified diesel mixture in such other person’s trade or business (other than casual off-farm production),  
(II)for use by such other person as a fuel in a trade or business, or  
(III)who sells such qualified diesel at retail to another person and places such qualified diesel in the fuel tank of such other person, or  
(ii)is used or sold by such producer for any purpose described in clause (i).  
(C)LimitationThe qualified diesel production of any producer for any taxable year shall not exceed 15,000,000 gallons.  
(c)Coordination with credit against excise taxThe amount of the credit determined under this section with respect to any biodiesel shall be properly reduced to take into account any benefit provided with respect to such biodiesel solely by reason of the application of section 6426 or 6427(e).  
(d)Definitions and special rulesFor purposes of this section— 
(1)Qualified diesel 
(A)In generalThe term qualified diesel means any diesel made from a renewable source, as certified by the Secretary of Energy.  
(B)Procedure for certificationFor purposes of subparagraph (A), not later than 90 days after the date on which a request for certification is submitted to the Secretary of Energy (in accordance with regulations promulgated by the Secretary of Energy), the Secretary of Energy shall make a determination on such request.  
(C)Transitional ruleAny diesel product eligible for the credit under this section on the day before the date of the enactment of the Generating Renewable Energy and Encouraging Novel Technologies Act of 2007 shall be deemed to be qualified diesel for purposes of this section after such date.  
(2)Mixture or biodiesel not used as a fuel, etc 
(A) MixturesIf— 
(i)any credit was determined under this section with respect to diesel used in the production of any qualified diesel mixture, and  
(ii)any person— 
(I)separates the biodiesel from the mixture, or  
(II)without separation, uses the mixture other than as a fuel, then there is hereby imposed on such person a tax equal to the product of the rate applicable under subsection (b)(1)(A) and the number of gallons of such diesel in such mixture. 
(B)DieselIf— 
(i)any credit was determined under this section with respect to the retail sale of any diesel, and  
(ii)any person mixes such diesel or uses such diesel other than as a fuel, then there is hereby imposed on such person a tax equal to the product of the rate applicable under subsection (b)(2)(A) and the number of gallons of such diesel. 
(C)Producer creditIf— 
(i)any credit was determined under subsection (a)(3), and  
(ii)any person does not use such fuel for a purpose described in subsection (b)(5)(B), then there is hereby imposed on such person a tax equal to 10 cents a gallon for each gallon of such diesel. 
(D)Applicable lawsAll provisions of law, including penalties, shall, insofar as applicable and not inconsistent with this section, apply in respect of any tax imposed under subparagraph (A) or (B) as if such tax were imposed by section 4081 and not by this chapter.  
(3)Pass-thru in the case of estates and trustsUnder regulations prescribed by the Secretary, rules similar to the rules of subsection (d) of section 52 shall apply.  
(e)Definitions and special rules for small qualified diesel producer creditFor purposes of this section— 
(1)Eligible small qualified diesel producerThe term eligible small qualified diesel producer means a person who, at all times during the taxable year, has a productive capacity for qualified diesel not in excess of 60,000,000 gallons.  
(2)Aggregation ruleFor purposes of the 15,000,000 gallon limitation under subsection (b)(5)(C) and the 60,000,000 gallon limitation under paragraph (1), all members of the same controlled group of corporations (within the meaning of section 267(f)) and all persons under common control (within the meaning of section 52(b) but determined by treating an interest of more than 50 percent as a controlling interest) shall be treated as 1 person.  
(3)Partnership, S corporation, and other pass-thru entitiesIn the case of a partnership, trust, S corporation, or other pass-thru entity, the limitations contained in subsection (b)(5)(C) and paragraph (1) shall be applied at the entity level and at the partner or similar level.  
(4)AllocationFor purposes of this subsection, in the case of a facility in which more than 1 person has an interest, productive capacity shall be allocated among such persons in such manner as the Secretary may prescribe.  
(5)RegulationsThe Secretary may prescribe such regulations as may be necessary— 
(A)to prevent the credit provided for in subsection (a)(3) from directly or indirectly benefitting any person with a direct or indirect productive capacity of more than 60,000,000 gallons of agri-biodiesel during the taxable year, or  
(B)to prevent any person from directly or indirectly benefitting with respect to more than 15,000,000 gallons during the taxable year.  
(6)Allocation of small qualified diesel credit to patrons of cooperative 
(A)Election to allocate 
(i)In generalIn the case of a cooperative organization described in section 1381(a), any portion of the credit determined under subsection (a)(3) for the taxable year may, at the election of the organization, be apportioned pro rata among patrons of the organization on the basis of the quantity or value of business done with or for such patrons for the taxable year.  
(ii)Form and effect of electionAn election under clause (i) for any taxable year shall be made on a timely filed return for such year. Such election, once made, shall be irrevocable for such taxable year. Such election shall not take effect unless the organization designates the apportionment as such in a written notice mailed to its patrons during the payment period described in section 1382(d).  
(B)Treatment of organizations and patrons 
(i)OrganizationsThe amount of the credit not apportioned to patrons pursuant to subparagraph (A) shall be included in the amount determined under subsection (a)(3) for the taxable year of the organization.  
(ii)PatronsThe amount of the credit apportioned to patrons pursuant to subparagraph (A) shall be included in the amount determined under such subsection for the first taxable year of each patron ending on or after the last day of the payment period (as defined in section 1382(d)) for the taxable year of the organization or, if earlier, for the taxable year of each patron ending on or after the date on which the patron receives notice from the cooperative of the apportionment.  
(iii)Special rules for decrease in credits for taxable yearIf the amount of the credit of the organization determined under such subsection for a taxable year is less than the amount of such credit shown on the return of the organization for such year, an amount equal to the excess of— 
(I)such reduction, over  
(II)the amount not apportioned to such patrons under subparagraph (A) for the taxable year, shall be treated as an increase in tax imposed by this chapter on the organization. Such increase shall not be treated as tax imposed by this chapter for purposes of determining the amount of any credit under this chapter or for purposes of section 55. 
(f)TerminationThis section shall not apply to any sale or use after December 31, 2018. .  
(b)Clerical amendmentThe item relating to section 40A in the table of sections for subpart D of part IV of subchapter A of chapter 1 is amended to read as follows: 
 
 
Sec. 40A. Qualified diesel used as fuel.  .  
(c)Effective dateThe amendments made by this section shall apply to fuel produced after the date of the enactment of this Act.  
302.Extension of credit for alcohol used as fuel 
(a)Income tax creditParagraph (1) of section 40(e) is amended— 
(1)in subparagraph (A) by striking December 31, 2010 and inserting December 31, 2018, and  
(2)in subparagraph (B) by striking January 1, 2011 and inserting January 1, 2019.  
(b)Excise tax creditSection 6426(b)(5) is amended by striking December 31, 2010 and inserting December 31, 2018.  
(c)Fuels not used for taxable purposesSection 6427(e)(5)(A) is amended by striking December 31, 2010 and inserting December 31, 2018.  
303.Extension of credit for alternative fuels 
(a)Alternative fuelParagraph (4) of section 6426(d) is amended to read as follows: 
 
(4)TerminationThis subsection shall not apply to any sale or use for any period after December 31, 2018. .  
(b)Alternative fuel mixtureParagraph (3) of section 6426(e) is amended to read as follows: 
 
(3)TerminationThis subsection shall not apply to any sale or use for any period after December 31, 2018. .  
(c)Fuels not used for taxable purposesSection 6427(e)(5)(C) is amended by striking September 30, 2009 and inserting December 31, 2018.  
304.Investment tax credit for cellulosic biomass ethanol plant property 
(a)Allowance of creditSubpart E of part IV of subchapter A of chapter 1 is amended by inserting after section 48B the following new section: 
 
48C.Cellulosic biomass ethanol plant facility 
(a)General ruleFor purposes of section 46, the cellulosic biomass ethanol plant credit for any taxable year is 30 percent of the cost of any qualified cellulosic biomass ethanol plant property.  
(b)Qualified cellulosic biomass ethanol plant propertyThe term qualified cellulosic biomass ethanol plant property means property of a character subject to the allowance for depreciation— 
(1)which is used in the United States solely to produce cellulosic biomass ethanol,  
(2)the original use of which commences with the taxpayer after the date of the enactment of this section,  
(3)which is acquired by the taxpayer by purchase (as defined in section 179(d)) after the date of the enactment of this subsection, but only if no written binding contract for the acquisition was in effect on or before the date of the enactment of this subsection, and  
(4)which is placed in service by the taxpayer before January 1, 2019.  
(c)Cellulosic biomass ethanolFor purposes of this section, the term cellulosic biomass ethanol means ethanol produced from any lignocellulosic or hemicellulosic matter that is available on a renewable or recurring basis.  
(d)Special rule for certain subsidized propertyFor purposes of this section, rules similar to the rules of section 48(a)(4) shall apply.  
(e)Denial of double benefitA deduction or credit shall not be allowed under any other provision of this chapter for the cost taken into account under subsection (a). .  
(b)Credit treated as part of investment creditSection 46 is amended by striking and at the end of paragraph (3), by striking the period at the end of paragraph (4) and inserting , and, and by adding at the end the following new paragraph: 
 
(5)the cellulosic biomass ethanol plant credit. .  
(c)Conforming amendments 
(1)Section 49(a)(1)(C) is amended by striking and at the end of clause (iii), by striking the period at the end of clause (iv) and inserting , and, and by adding at the end the following new clause: 
 
(v)the basis of any qualified cellulosic biomass ethanol plant property. .  
(2)Section 168 is amended by striking subsection (l).  
(3)The table of sections for subpart E of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 48B the following new item: 
 
 
Sec. 48C. Cellulosic biomass ethanol plant facility.  .  
IVIncentives to Conserve Energy 
401.Extension of nonbusiness energy propertySubsection (g) of section 25C is amended by striking December 31, 2007 and inserting December 31, 2018.  
402.Modifications of energy efficient appliance credit for appliances produced after 2007 
(a)In generalSubsection (b) of section 45M (relating to applicable amount) is amended to read as follows: 
 
(b)Applicable amountFor purposes of subsection (a)— 
(1)DishwashersThe applicable amount is— 
(A)$45 in the case of a dishwasher which is manufactured in calendar year 2008 or 2009 and which uses no more than 324 kilowatt hours per year and 5.8 gallons per cycle, and  
(B)$75 in the case of a dishwasher which is manufactured in calendar year 2008, 2009, or 2010 and which uses no more than 307 kilowatt hours per year and 5.0 gallons per cycle (5.5 gallons per cycle for dishwashers designed for greater than 12 place settings).  
(2)Clothes washersThe applicable amount is— 
(A)$75 in the case of a residential top-loading clothes washer manufactured in calendar year 2008 which meets or exceeds a 1.72 modified energy factor and does not exceed a 8.0 water consumption factor,  
(B)$125 in the case of a residential top-loading clothes washer manufactured in calendar year 2008 or 2009 which meets or exceeds a 1.8 modified energy factor and does not exceed a 7.5 water consumption factor,  
(C)$150 in the case of a residential or commercial clothes washer manufactured in calendar year 2008, 2009 or 2010 which meets or exceeds 2.0 modified energy factor and does not exceed a 6.0 water consumption factor, and  
(D)$250 in the case of a residential or commercial clothes washer manufactured in calendar year 2008, 2009, or 2010 which meets or exceeds 2.2 modified energy factor and does not exceed a 4.5 water consumption factor.  
(3)RefrigeratorsThe applicable amount is— 
(A)$50 in the case of a refrigerator which is manufactured in calendar year 2008, and consumes at least 20 percent but not more than 22.9 percent less kilowatt hours per year than the 2001 energy conservation standards,  
(B)$75 in the case of a refrigerator which is manufactured in calendar year 2008 or 2009, and consumes at least 23 percent but no more than 24.9 percent less kilowatt hours per year than the 2001 energy conservation standards,  
(C)$100 in the case of a refrigerator which is manufactured in calendar year 2008, 2009 or 2010, and consumes at least 25 percent but not more than 29.9 percent less kilowatt hours per year than the 2001 energy conservation standards, and  
(D)$200 in the case of a refrigerator manufactured in calendar year 2008, 2009 or 2010 and which consumes at least 30 percent less energy than the 2001 energy conservation standards.  
(4)DehumidifiersThe applicable amount is— 
(A)$15 in the case of a dehumidifier manufactured in calendar year 2008 that has a capacity less than or equal to 45 pints per day and is 7.5 percent more efficient than the applicable Department of Energy energy conservation standard effective October 2012, and  
(B)$25 in the case of a dehumidifier manufactured in calendar year 2008 that has a capacity greater than 45 pints per day and is 7.5 percent more efficient than the applicable Department of Energy energy conservation standard effective October 2012. .  
(b)Eligible production 
(1)Similar treatment for all appliancesSubsection (c) of section 45M (relating to eligible production) is amended— 
(A)by striking paragraph (2),  
(B)by striking (1) In general and all that follows through the eligible and inserting The eligible, and  
(C)by moving the text of such subsection in line with the subsection heading and redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively.  
(2)Modification of base periodParagraph (2) of section 45M(c), as amended by paragraph (1) of this section, is amended by striking 3-calendar year and inserting 2-calendar year.  
(c)Types of energy efficient appliancesSubsection (d) of section 45M (defining types of energy efficient appliances) is amended to read as follows: 
 
(d)Types of energy efficient applianceFor purposes of this section, the types of energy efficient appliances are— 
(1)dishwashers described in subsection (b)(1),  
(2)clothes washers described in subsection (b)(2),  
(3)refrigerators described in subsection (b)(3), and  
(4)dehumidifiers described in subsection (b)(4). .  
(d)Aggregate credit amount allowed 
(1)Increase in limitParagraph (1) of section 45M(e) (relating to aggregate credit amount allowed) is amended to read as follows: 
 
(1)Aggregate credit amount allowedThe aggregate amount of credit allowed under subsection (a) with respect to a taxpayer for any taxable year shall not exceed $100,000,000 reduced by the amount of the credit allowed under subsection (a) to the taxpayer (or any predecessor) for all prior taxable years beginning after December 31, 2007. .  
(2)Exception for certain refrigerator and clothes washersParagraph (2) of section 45M(e) is amended to read as follows: 
 
(2)Amount allowed for certain refrigerators and clothes washersRefrigerators described in subsection (b)(3)(D) and clothes washers described in subsection (b)(2)(D) shall not be taken into account under paragraph (1). .  
(e)Qualified energy efficient appliances 
(1)In generalParagraph (1) of section 45M(f) (defining qualified energy efficient appliance) is amended to read as follows: 
 
(1)Qualified energy efficient applianceThe term qualified energy efficient appliance means— 
(A)any dishwasher described in subsection (b)(1),  
(B)any clothes washer described in subsection (b)(2),  
(C)any refrigerator described in subsection (b)(3), and  
(D)any dehumidifier described in subsection (b)(4). .  
(2)Clothes washerSection 45M(f)(3) (defining clothes washer) is amended by inserting commercial before residential the second place it appears.  
(3)Top-loading clothes washerSubsection (f) of section 45M (relating to definitions) is amended by redesignating paragraphs (4), (5), (6), and (7) as paragraphs (5), (6), (7), and (8), respectively, and by inserting after paragraph (3) the following new paragraph: 
 
(4)Top-loading clothes washerThe term ‘top-loading clothes washer’ means a clothes washer which has the clothes container compartment access located on the top of the machine and which operates on a vertical axis. .  
(4)DehumidifierSubsection (f) of section 45M, as amended by paragraph (3), is amended by redesignating paragraphs (6), (7), and (8) as paragraphs (7), (8) and (9), respectively, and by inserting after paragraph (5) the following new paragraph: 
 
(6)DehumidifierThe term dehumidifier means a self-contained, electrically operated, and mechanically refrigerated encased assembly consisting of— 
(A)a refrigerated surface that condenses moisture from the atmosphere,  
(B)a refrigerating system, including an electric motor,  
(C)an air-circulating fan, and  
(D)means for collecting or disposing of condensate. .  
(5)Replacement of energy factorSection 45M(f)(7), as amended by paragraph (4), is amended to read as follows: 
 
(7)Modified energy factorThe term modified energy factor means the modified energy factor established by the Department of Energy for compliance with the Federal energy conservation standard. .  
(6)Gallons per cycle; water consumption factorSection 45M(f) (relating to definitions) is amended by adding at the end the following: 
 
(10)Gallons per cycleThe term gallons per cycle means, with respect to a dishwasher, the amount of water, expressed in gallons, required to complete a normal cycle of a dishwasher.  
(11)Water consumption factorThe term water consumption factor means, with respect to a clothes washer, the quotient of the total weighted per-cycle water consumption divided by the cubic foot (or liter) capacity of the clothes washer. .  
(f)Effective dateThe amendments made by this section shall apply to appliances produced after December 31, 2007.  
403.Increase and extension of energy efficient commercial buildings deduction 
(a)Increase in amount of deductionSection 179D (relating to energy efficient commercial buildings deduction) is amended— 
(1)in subsection (b)(1)(A) by striking $1.80 and inserting $2.25, and  
(2)in subsection (d)(1)(A) by striking $.60 for $1.80 and inserting $.75 for $2.25.  
(b)ExtensionSubsection (h) of section 179D (relating to termination) is amended by striking December 31, 2008 and inserting December 31, 2018.  
(c)Effective dateThe amendments made by this section shall apply to property placed in service in taxable years beginning after December 31, 2006.  
VCredit for Oil Shale Recovery Costs 
501.Incentives for extraction and processing of oil shale 
(a)Investment tax credit for extraction and processing of oil shale using in-situ conversion technology 
(1)In generalSubpart E of part IV of subchapter A of chapter 1 is amended by inserting after section 48C the following new section: 
 
48D.Oil shale extraction and processing facility 
(a)General ruleFor purposes of section 46, the oil shale extraction and processing credit for any taxable year is 30 percent of the cost of any qualified oil shale extraction and processing property.  
(b)Qualified oil shale extraction and processing propertyThe term qualified oil shale extraction and processing property means property of a character subject to the allowance for depreciation— 
(1)which is used in the United States solely to extract and process oil shale using in-situ conversion technology,  
(2)the original use of which commences with the taxpayer after the date of the enactment of this section,  
(3)which is acquired by the taxpayer by purchase (as defined in section 179(d)) after the date of the enactment of this subsection, but only if no written binding contract for the acquisition was in effect on or before the date of the enactment of this subsection, and  
(4)which is placed in service by the taxpayer before January 1, 2019.  
(c)Special rule for certain subsidized propertyFor purposes of this section, rules similar to the rules of section 48(a)(4) shall apply.  
(d)Denial of double benefitA deduction or credit shall not be allowed under any other provision of this chapter for the cost taken into account under subsection (a). .  
(2)Credit treated as part of investment creditSection 46 is amended by striking and at the end of paragraph (4), by striking the period at the end of paragraph (5) and inserting , and, and by adding at the end the following new paragraph: 
 
(6)the oil shale extraction and processing credit. .  
(3)Conforming amendments 
(A)Section 49(a)(1)(C) is amended by striking and at the end of clause (iv), by striking the period at the end of clause (v) and inserting , and, and by adding at the end the following new clause: 
 
(vi)the basis of any qualified oil shale extraction and processing property. .  
(B)The table of sections for subpart E of part IV of subchapter A of chapter 1 is amended by inserting after the item relating to section 48C the following new item: 
 
 
Sec. 48D. Oil shale extraction and processing facility.  .  
(b)Expensing oil shale extraction and processing propertyPart VI of subchapter B of chapter 1 of is amended by inserting after section 179F the following new section: 
 
179G.Election to expense certain oil shale extraction and processing property 
(a)Treatment as expensesA taxpayer may elect to treat the cost of any qualified oil shale extraction and processing property as an expense which is not chargeable to capital account. Any cost so treated shall be allowed as a deduction for the taxable year in which the expense is incurred.  
(b)Election 
(1)In generalAn election under this section for any taxable year shall be made on the taxpayer’s return of the tax imposed by this chapter for the taxable year. Such election shall be made in such manner as the Secretary may by regulations prescribe.  
(2)Election irrevocableAny election made under this section may not be revoked except with the consent of the Secretary.  
(c)Qualified oil shale extraction and processing propertyFor purposes of this section— 
(1)The term qualified oil shale extraction and processing property means any property located in the United States— 
(A)the original use of which commences with the taxpayer and which original use is solely to extract or process oil shale, and  
(B)which is placed in service by the taxpayer after the date of the enactment of this section and before January 1, 2019.  
(d)Election To allocate deduction to cooperative ownerIf— 
(1)a taxpayer to which subsection (a) applies is an organization to which part I of subchapter T applies, and  
(2)one or more persons directly holding an ownership interest in the taxpayer are organizations to which part I of subchapter T apply, the taxpayer may elect to allocate all or a portion of the deduction allowable under subsection (a) to such persons. Such allocation shall be equal to the person’s ratable share of the total amount allocated, determined on the basis of the person’s ownership interest in the taxpayer. The taxable income of the taxpayer shall not be reduced under section 1382 by reason of any amount to which the preceding sentence applies. 
(e)Basis reduction 
(1)In generalFor purposes of this title, if a deduction is allowed under this section with respect to any qualified oil shale extraction and processing property, the basis of such property shall be reduced by the amount of the deduction so allowed.  
(2)Ordinary income recaptureFor purposes of section 1245, the amount of the deduction allowable under subsection (a) with respect to any property which is of a character subject to the allowance for depreciation shall be treated as a deduction allowed for depreciation under section 167.  
(f)Application with other deductions and credits 
(1)Other deductionsNo deduction shall be allowed under any other provision of this chapter with respect to any expenditure with respect to which a deduction is allowed under subsection (a) to the taxpayer.  
(2)CreditsNo credit shall be allowed under section 38 with respect to any amount for which a deduction is allowed under subsection (a).  
(g)ReportingNo deduction shall be allowed under subsection (a) to any taxpayer for any taxable year unless such taxpayer files with the Secretary a report containing such information with respect to the operation of the property of the taxpayer as the Secretary shall require. .  
(c)Conforming amendments 
(1)Section 1016(a) is amended by striking and at the end of paragraph (37), by striking the period at the end of paragraph (38) and inserting , and, and by adding at the end the following new paragraph: 
 
(39)to the extent provided in section 179F(e)(1). .  
(2)Section 1245(a) is amended by inserting 179F, after 179E, both places it appears in paragraphs (2)(C) and (3)(C).  
(3)Section 263(a)(1) is amended by striking or at the end of subparagraph (K), by striking the period at the end of subparagraph (L) and inserting , or, and by inserting after subparagraph (L) the following new subparagraph: 
 
(M)expenditures for which a deduction is allowed under section 179F. .  
(4)Section 312(k)(3)(B) is amended by striking or 179E each place it appears in the heading and text and inserting 179E, or 179F.  
(5)The table of sections for part VI of subchapter B of chapter 1 is amended by inserting after the item relating to section 179F the following new item: 
 
 
Sec. 179F. Election to expense certain oil shale extraction and processing property.  .  
(d)Effective dateThe amendments made by this section shall apply to properties placed in service after the date of the enactment of this Act.  
VIProvisions Relating to Advanced Coal and Nuclear Energy 
601.Alternative method for satisfying certain requirements relating to production of refined coal 
(a)In generalSubparagraph (A) of section 45(c)(7) is amended by inserting and at the end of clause (ii) and by amending clause (iii) to read as follows: 
 
(iii) 
(I)is certified by the taxpayer as resulting (when used in the production of steam) in a qualified emission reduction and is produced in such a manner as to result in an increase of at least 50 percent in the market value of the refined coal (excluding any increase caused by materials combined or added during the production process), as compared to the value of feedstock coal, or  
(II)is certified by the taxpayer as resulting (when used in the production of steam) in a double emission reduction. .  
(b)Double emission reductionParagraph (7) of section 45(c) is amended by adding at the end the following new subparagraph: 
 
(C)Double emission reductionThe term double emission reduction means an aggregate reduction totaling at least 80 percent of the sum of the individual emission reductions of nitrogen oxide, sulfur dioxide and mercury released when burning the refined coal (excluding any dilution caused by materials combined or added during the production process), as compared to the emissions released when burning the feedstock coal or comparable coal predominantly available in the marketplace as of January 1, 2003. .  
(c)Effective dateThe amendments made by this section shall apply to facilities placed in service after June 11, 2007.  
602.Advanced Nuclear Power Production 
(a)Increase in rateSection 45J(a)(1) is amended by striking 1.8 cents and inserting 2.25 cents.  
(b)Increase in national limitationSection 45J(b)(2) is amended by striking 6,000 megawatts and inserting 12,000 megawatts.  
(c)Increase in annual limitationSection 45J(c)(1) is amended by striking $125,000,000 and inserting $160,000,000.  
(d)Extension of placed in service dateSection 45J(d)(1)(B) is amended by striking January 1, 2021 and inserting January 1, 2041.  
(e)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.  
VIICoal to Liquids Technology 
701.Credit for investment in coal-to-liquid fuels projects 
(a)In generalSection 46 (relating to amount of credit) is amended by striking and at the end of paragraph (3), by striking the period at the end of paragraph (4) and inserting , and, and by adding at the end the following new paragraph: 
 
(5)the qualifying coal-to-liquid fuels project credit. .  
(b)Amount of creditSubpart E of part IV of subchapter A of chapter 1 (relating to rules for computing investment credit) is amended by inserting after section 48D the following new section: 
 
48E.Qualifying coal-to-liquid fuels project credit 
(a)In generalFor purposes of section 46, the qualifying coal-to-liquid fuels project credit for any taxable year is an amount equal to 20 percent of the qualified investment for such taxable year.  
(b)Qualified investment 
(1)In generalFor purposes of subsection (a), the qualified investment for any taxable year is the basis of property placed in service by the taxpayer during such taxable year which is part of a qualifying coal-to-liquid fuels project— 
(A) 
(i)the construction, reconstruction, or erection of which is completed by the taxpayer, or  
(ii)which is acquired by the taxpayer if the original use of such property commences with the taxpayer, and  
(B)with respect to which depreciation (or amortization in lieu of depreciation) is allowable.  
(2)Applicable rulesFor purposes of this section, rules similar to the rules of subsection (a)(4) and (b) of section 48 shall apply.  
(c)DefinitionsFor purposes of this section— 
(1)Qualifying coal-to-liquid fuels projectThe term qualifying coal-to-liquid fuels project means any domestic project which— 
(A)employs the class of reactions known as Fischer-Tropsch to produce at least 10,000 barrels per day of transportation grade liquid fuels from a feedstock that is primarily domestic coal (including any property which allows for the capture, transportation, or sequestration of by-products resulting from such process, including carbon emissions), and  
(B)any portion of the qualified investment in which is certified under the qualifying coal-to-liquid program as eligible for credit under this section in an amount (not to exceed $200,000,000) determined by the Secretary.  
(2)CoalThe term coal means any carbonized or semicarbonized matter, including peat.  
(d)Qualifying coal-to-liquid fuels project program 
(1)In generalThe Secretary, in consultation with the Secretary of Energy, shall establish a qualifying coal-to-liquid fuels project program to consider and award certifications for qualified investment eligible for credits under this section to 10 qualifying coal-to-liquid fuels project sponsors under this section. The total qualified investment which may be awarded eligibility for credit under the program shall not exceed $2,000,000,000.  
(2)Period of issuanceA certificate of eligibility under paragraph (1) may be issued only during the 10-fiscal year period beginning on October 1, 2007.  
(3)Selection criteriaThe Secretary shall not make a competitive certification award for qualified investment for credit eligibility under this section unless the recipient has documented to the satisfaction of the Secretary that— 
(A)the proposal of the award recipient is financially viable,  
(B)the recipient will provide sufficient information to the Secretary for the Secretary to ensure that the qualified investment is spent efficiently and effectively,  
(C)the fuels identified with respect to the gasification technology for such project will comprise at least 90 percent of the fuels required by the project for the production of transportation grade liquid fuels,  
(D)the award recipient’s project team is competent in the planning and construction of coal gasification facilities and familiar with operation of the Fischer-Tropsch process, with preference given to those recipients with experience which demonstrates successful and reliable operations of such process, and  
(E)the award recipient has met other criteria established and published by the Secretary.  
(e)Denial of double benefitNo deduction or other credit shall be allowed with respect to the basis of any property taken into account in determining the credit allowed under this section. .  
(c)Conforming amendments 
(1)Section 49(a)(1)(C) is amended by striking and at the end of clause (v), by striking the period at the end of clause (vi) and inserting , and, and by adding after clause (vi) the following new clause: 
 
(vii)the basis of any property which is part of a qualifying coal-to-liquid fuels project under section 48E. .  
(2)The table of sections for subpart E of part IV of subchapter A of chapter 1 is amended by inserting after the item relating to section 48D the following new item: 
 
 
Sec. 48E. Qualifying coal-to-liquid fuels project credit.  .  
(d)Effective dateThe amendments made by this section shall apply to periods after the date of the enactment of this Act, under rules similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day before the date of the enactment of the Revenue Reconciliation Act of 1990).  
702.Temporary expensing for equipment used in coal-to-liquid fuels process 
(a)In generalPart VI of subchapter B of chapter 1 is amended by inserting after section 179F the following new section: 
 
179G.Election to expense certain coal-to-liquid fuels facilities 
(a)Treatment as expensesA taxpayer may elect to treat the cost of any qualified coal-to-liquid fuels process property as an expense which is not chargeable to capital account. Any cost so treated shall be allowed as a deduction for the taxable year in which the expense is incurred.  
(b)Election 
(1)In generalAn election under this section for any taxable year shall be made on the taxpayer’s return of the tax imposed by this chapter for the taxable year. Such election shall be made in such manner as the Secretary may by regulations prescribe.  
(2)Election irrevocableAny election made under this section may not be revoked except with the consent of the Secretary.  
(c)Qualified coal-to-liquid fuels process propertyThe term qualified coal-to-liquid fuels process property means any property located in the United States— 
(1)which employs the Fischer-Tropsch process to produce transportation grade liquid fuels from a feedstock that is primarily domestic coal (including any property which allows for the capture, transportation, or sequestration of by-products resulting from such process, including carbon emissions),  
(2)the original use of which commences with the taxpayer,  
(3)the construction of which— 
(A)except as provided in subparagraph (B), is subject to a binding construction contract entered into after the date of the enactment of this section and before January 1, 2011, but only if there was no written binding construction contract entered into on or before such date of enactment, or  
(B)in the case of self-constructed property, began after the date of the enactment of this section and before January 1, 2011, and  
(4)which is placed in service by the taxpayer after the date of the enactment of this section and before January 1, 2016.  
(d)Election To allocate deduction to cooperative ownerIf— 
(1)a taxpayer to which subsection (a) applies is an organization to which part I of subchapter T applies, and  
(2)one or more persons directly holding an ownership interest in the taxpayer are organizations to which part I of subchapter T apply, the taxpayer may elect to allocate all or a portion of the deduction allowable under subsection (a) to such persons. Such allocation shall be equal to the person’s ratable share of the total amount allocated, determined on the basis of the person’s ownership interest in the taxpayer. The taxable income of the taxpayer shall not be reduced under section 1382 by reason of any amount to which the preceding sentence applies. 
(e)Basis reduction 
(1)In generalFor purposes of this title, if a deduction is allowed under this section with respect to any qualified coal-to-liquid fuels process property, the basis of such property shall be reduced by the amount of the deduction so allowed.  
(2)Ordinary income recaptureFor purposes of section 1245, the amount of the deduction allowable under subsection (a) with respect to any property which is of a character subject to the allowance for depreciation shall be treated as a deduction allowed for depreciation under section 167.  
(f)Application with other deductions and credits 
(1)Other deductionsNo deduction shall be allowed under any other provision of this chapter with respect to any expenditure with respect to which a deduction is allowed under subsection (a) to the taxpayer.  
(2)CreditsNo credit shall be allowed under section 38 with respect to any amount for which a deduction is allowed under subsection (a).  
(g)ReportingNo deduction shall be allowed under subsection (a) to any taxpayer for any taxable year unless such taxpayer files with the Secretary a report containing such information with respect to the operation of the property of the taxpayer as the Secretary shall require. .  
(b)Conforming amendments 
(1)Section 1016(a) is amended by striking and at the end of paragraph (38), by striking the period at the end of paragraph (39) and inserting , and, and by adding at the end the following new paragraph: 
 
(40)to the extent provided in section 179G(e)(1). .  
(2)Section 1245(a) is amended by inserting 179G, after 179F, both places it appears in paragraphs (2)(C) and (3)(C).  
(3)Section 263(a)(1) is amended by striking or at the end of subparagraph (L), by striking the period at the end of subparagraph (M) and inserting , or, and by inserting after subparagraph (M) the following new subparagraph: 
 
(N)expenditures for which a deduction is allowed under section 179G. .  
(4)Section 312(k)(3)(B) is amended by striking or 179G each place it appears in the heading and text and inserting 179F, or 179G.  
(5)The table of sections for part VI of subchapter B of chapter 1 is amended by inserting after the item relating to section 179F the following new item: 
 
 
Sec. 179G. Election to expense certain coal-to-liquid fuels facilities.  .  
(c)Effective dateThe amendments made by this section shall apply to properties placed in service after the date of the enactment of this Act.  
703.Extension of alternative fuel credit for fuel derived from coal through the Fischer-Tropsch process 
(a)Alternative fuel creditParagraph (4) of section 6426(d) is amended to read as follows: 
 
(4)TerminationThis subsection shall not apply to— 
(A)any sale or use involving liquid fuel derived from a feedstock that is primarily domestic coal (including peat) through the Fischer-Tropsch process for any period after September 30, 2020,  
(B)any sale or use involving liquified hydrogen for any period after September 30, 2014, and  
(C)any other sale or use for any period after September 30, 2009. .  
(b)Payments 
(1)In generalParagraph (5) of section 6427(e) is amended by striking and and the end of subparagraph (C), by striking the period at the end of subparagraph (D) and inserting , and, and by adding at the end the following new subparagraph: 
 
(E)any alternative fuel or alternative fuel mixture (as so defined) involving liquid fuel derived from coal (including peat) through the Fischer-Tropsch process sold or used after September 30, 2020. .  
(2)Conforming amendmentSection 6427(e)(5)(C) is amended by striking subparagraph (D) and inserting subparagraphs (D) and (E).  
704.Modifications to enhanced oil recovery credit 
(a)Enhanced credit for carbon dioxide injectionsSection 43 is amended by adding at the end the following new subsection: 
 
(f)Enhanced credit for projects using qualified carbon dioxide 
(1)In generalFor purposes of this section— 
(A)the term qualified project includes a project described in paragraph (2), and  
(B)in the case of a project described in paragraph (2), subsection (a) shall be applied by substituting 50 percent for 15 percent.  
(2)Projects describedA project is described in this paragraph if it begins or is substantially expanded after December 31, 2007, and 
(A)uses qualified carbon dioxide in an enhanced oil, natural gas, or coalbed methane recovery method, which involves flooding or injection, or  
(B)enables the capture or sequestration of qualified carbon dioxide.  
(3)DefinitionsFor purposes of this subsection— 
(A)Enhanced oil recoveryThe term enhanced oil recovery means recovery of oil by injecting or flooding with qualified carbon dioxide.  
(B)Enhanced natural gas recoveryThe term enhanced natural gas recovery means recovery of natural gas by injecting or flooding with qualified carbon dioxide.  
(C)Enhanced coalbed methane recoveryThe term enhanced coalbed methane recovery means recovery of coalbed methane by injecting or flooding with qualified carbon dioxide.  
(D)Qualified carbon dioxideThe term qualified carbon dioxide means carbon dioxide which is produced from the gasification and subsequent refinement of a feedstock which is primarily domestic coal, at a facility which produces coal-to-liquid fuel.  
(E)Capture or sequestrationThe term capture or sequestration means any equipment or facility necessary to— 
(i)capture or separate qualified carbon dioxide from other emissions,  
(ii)transport qualified carbon dioxide, or  
(iii)process and use qualified carbon dioxide in a qualified project.  
(4)TerminationThis subsection shall not apply to costs paid or incurred for any qualified project after December 31, 2020. .  
(b)Conforming amendments 
(1)Section 43 is amended— 
(A)by striking enhanced oil recovery credit in subsection (a) and inserting enhanced oil, natural gas, and coalbed methane recovery, and capture and sequestration credit,  
(B)by striking qualified enhanced oil recovery costs each place it appears and inserting qualified costs,  
(C)by striking qualified enhanced oil recovery project each place it appears and inserting qualified project, and  
(D)by striking the heading and inserting: 
 
43.Enhanced oil, natural gas, and coalbed methane recovery, and capture and sequestration credit .  
(2)The item in the table of sections for subpart D of part IV of subchapter A of chapter 1 relating to section 43 is amended to read as follows: 
 
 
Sec. 43. Enhanced oil, natural gas, and coalbed methane recovery, and capture and sequestration credit.  .  
(c)Effective dateThe amendments made by this section shall apply to costs paid or incurred in taxable years ending after December 31, 2007.  
705.Allowance of enhanced oil, natural gas, and coalbed methane recovery, and capture and sequestration credit against the alternative minimum tax 
(a)In generalSubsection (c) of section 38 (relating to limitation based on amount of tax) is amended by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively, and by inserting after paragraph (3) the following new paragraph: 
 
(4)Special rules for enhanced oil, natural gas, and coalbed methane recovery, and capture and sequestration creditIn the case of the enhanced oil, natural gas, and coalbed methane recovery, and capture and sequestration credit determined under section 43— 
(A)this section and section 39 shall be applied separately with respect to such credit, and  
(B)in applying paragraph (1) to such credit— 
(i)the tentative minimum tax shall be treated as being zero, and  
(ii)the limitation under paragraph (1) (as modified by clause (i)) shall be reduced by the credit allowed under subsection (a) for the taxable year (other than the enhanced oil, natural gas, and coalbed methane recovery, and capture and sequestration credit and the specified credits). .  
(b)Conforming amendments 
(1)Section 38(c)(2)(A)(ii)(II) is amended by inserting the enhanced oil, natural gas, and coalbed methane recovery, and capture and sequestration credit, after employee credit,.  
(2)Section 38(c)(3)(A)(ii)(II) is amended by inserting , the enhanced oil, natural gas, coalbed methane recovery, capture and sequestration credit, after employee credit.  
(c)Effective dateThe amendments made by this section shall apply to taxable years ending after December 31, 2007.  
 
